310 F.2d 737
Aaron FLANZBAUM, doing business under the trade name andstyle of Davaar Industries Limited, Plaintiff-Appellant,v.M & M TRANSPORTATION COMPANY, Defendant-Appellee.
No. 98, Docket 27575.
United States Court of Appeals Second Circuit.
Argued Nov. 5, 1962.Decided Nov. 23, 1962.

Harry Merwin, New York City (Julius Garrell, New York City, on the brief), for plaintiff-appellant.
Herbert Rurstein, New York City (Abraham Burstein & Zelby & Burstein, New York City, on the brief), for defendant-appellee.
Before MEDINA, SMITH and KAUFMAN, Circuit Judges.
PER CURIAM.


1
We affirm on the opinion below, E.D.N.Y.1962, 203 F.Supp. 365.